J-A31037-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    B.S.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                  v.                           :
                                               :
                                               :
    S.P.                                       :
                                               :
                        Appellant              :   No. 394 EDA 2017

                   Appeal from the Order December 21, 2016
     In the Court of Common Pleas of Lehigh County Civil Division at No(s):
                              No. DR--14-01312,
                              PACSES 141114817


BEFORE:         PANELLA, J., OLSON, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                       FILED FEBRUARY 22, 2018

           Appellant, S.P. (“Father”), appeals from the order entered in the Court

of Common Pleas of Lehigh County denying in part and granting in part his

exceptions to the court’s March 14, 2016, order of support awarding child

support and alimony pendente lite (APL).1            Chief among Father’s several

claims on appeal is that the court erroneously granted the petition of Appellee,

B.S. (“Mother”), to modify a prior support order when she failed to


____________________________________________


1 From our review of Father’s appeal, we understand it to challenge the trial
court’s order only with respect to the child support obligations it assigns. To
the extent Father intended his appeal to challenge the trial court’s award of
APL, as well—and we do not discern such an intent—we lack jurisdiction to
consider such an issue. See Calibeo v. Calibeo, 663 A.2d 184 (Pa. Super.
1995) (order for either spousal support or alimony pendente lite is
interlocutory and not appealable until all economic claims have been
resolved).


____________________________________
* Former Justice specially assigned to the Superior Court.
J-A31037-17



demonstrate a material and substantial change in circumstances had occurred

since entry of the order. We affirm.

     The trial court aptly summarizes the factual and procedural history of

the case:

     [Defendant/Appellant] Father, [S.P.], and [Plaintiff/Appellee]
     Mother, [B.S.], were married in India on March 20, 2005. Father
     is 41 years of age, born on October 1, 1975. Mother, [B.S.], is 33
     years of age, born February 1, 1983. Together, they resided in
     [the marital residence]. There are two children born to the
     marriage, [a boy], age ten, and [a girl], age nine.

     ***

     On August 8, 2014, Mother filed a Complaint for spousal and child
     support. On August 18, 2014, Father was served with the
     Complaint at the Domestic Relations Office. The following day,
     Mother withdrew her Complaint for support.

     On April 1, 2015, Mother filed a Complaint for child and spousal
     support. Father was served with the Complaint on April 6, 2015.
     A conference was held on May 18, 2015. . . . An Interim Order
     was entered after a conference . . . in the amount of $1,436.99
     per month for child support based upon the court’s determination
     that Mother’s monthly net income is $4,590.99 or $1,067 weekly
     and Father’s monthly net income is $4,698.31 or $1,093 weekly.
     Mother’s spousal support complaint was dismissed as no award
     was warranted based upon her earnings.

     At that time, Mother worked as a Software Tester, a contract
     employee, of Agreeya Solutions at Deloitte of Folsom, California;
     the contract ended May 30, 2015. She has a Bachelor’s degree in
     Computer Application. Mother pays $650 monthly for personal
     health insurance for the entire family. Father was added June 1,
     2015.     Father is the sole owner and employee of Lehigh
     Innovations, Inc. He provided his own income tax return but not
     that of the business. Therefore, the Conference Officer attributed
     a monthly earning capacity for him based upon his monthly
     expenses of $5,984.00.



                                       -2-
J-A31037-17


     The parties were conflicted as to whether Father resided at the
     marital residence. Mother was found to be more credible. No
     agreement was reached; a hearing was scheduled.

     On June 1, 2015, Father filed a Petition for Modification of an
     Existing Support Order. He alleged that he was currently residing
     in the marital residence and paying related expenses.

     A hearing [took place] before Hearing Officer Betz . . . on July 29,
     2015, . . . HO Betz . . . recommended an order for $914.00
     monthly for child support, based upon Mother’s net monthly
     income of $4,757.00 or $1,106 weekly and Father’s net monthly
     income of $3,852.00 or $895 weekly.

     At that time, Father was unemployed.            His income was
     corroborated with a 2014 Federal Tax Return, with $24,584
     annual income, and an IRA distribution of $49,480.00, $33,480.00
     of which was rolled over into another retirement account. Father
     generates income from his employment as well as from the profits
     derived from the operation of his corporation, a Sub S Company.
     He did not report any information on his own 2014 Federal Tax
     return as to the operation of the business nor did he provide a
     Profit and Loss Schedule.

     HO Betz stated that it was disturbing to him that Father testified
     that he is “currently on an extension for 2014 to provide the
     financial information associated with the operation of the
     company.” Ultimately, largely due to the lack of corroborating
     documentation as to the income or expenses of the corporation,
     Father was assessed an earning capacity of $30.00 per hour with
     a net monthly income of $3,852.00 or $895 weekly.

     HO Betz concluded that Mother was entitled to spousal support.
     Nevertheless, after completing the calculation for spousal support
     that resulted in a negative number, he concluded that spousal
     support was not financially warranted.

     Although Mother testified that she provided for the health
     insurance for the family at a substantial cost, she failed to provide
     an insurance card or any documentation of same to confirm the
     expense of the coverage. Therefore, the HO did not consider it as
     part of the calculation.




                                     -3-
J-A31037-17


     [HO Betz authored a recommended support order on August 13,
     2015, incorporating these findings].

     [Mother filed] Support Exceptions [to the August 13, 2015,
     recommended Order] on August 24, 2015, requesting credit for
     the health insurance that she provided for the family. [She
     withdrew] the exceptions . . . on September 3, 2015.

     Mother’s Petition for Modification. On September 3, 2015, Mother
     filed a Petition for Modification of the August 13, 2015, Order.
     Paragraph 2 of her Petition reads: “Petitioner is entitled to
     reinstatement because of the following material and substantial
     change in circumstance: the Health Insurance Premium Amount,
     $653.37—like before.”

     A conference was held on November 17, 2015, before [the same
     hearing officer as before]. At the conference, medical insurance
     coverage was established at $653.37 and child care costs of
     $279.30 weekly. At the time of the conference, Mother was
     employed as a contractor. Mother’s income is based upon her pay
     of $45 per hour at full time. At the time of the conference, Father
     was unemployed and was attributed with an earning capacity as
     established in the August 13, 2015, Order.

     Mother’s Alimony Pendente Lite (APL). On February 3, 2016,
     Mother filed a Praecipe for [APL] which was Count 1 of the
     Counterclaim in the February 3, 2016, Answer and Counterclaim
     in Divorce filed [in the Court of Common Pleas of Lehigh County].

     Hearings were held on January 12, 2016, and February 11, 2016.
     On March 14, 2016, HO Betz recommended a [four-phase support
     order encompassing Father’s varying support obligations effective
     from September 3, 2015 to December 3, 2014, December 4, 2015
     to December 31, 2015, January 1, 2016 to February 2, 2016, and
     February 3, 2016 forward]. The four-phase order was due to the
     multiple petitions, the different filing dates of the petitions, the
     changing incomes of Mother and of Father, the changing expenses
     of health insurance, child care, and, finally, the mortgage
     deviation.

Trial Court Memorandum Decision, 12/20/16 at 1-5.




                                    -4-
J-A31037-17



     On April 4, 2016, Father filed his “Child Support and Alimony Pendente

Lite (APL) Exceptions[.]” By Order dated December 20, 2016, the trial court

reduced Father’s arrearages by $94.62—in acceptance of Father’s exception

to the amount of the health insurance expense that was attributable to the

children—but otherwise made final the interim Order of Support of March 14,

2016. This timely appeal followed.

     Appellant raises the following issues for our consideration:

     I.    WHETHER THE TRIAL COURT ERRED IN FINDING
           THAT A MATERIAL AND SUBSTANTIAL CHANGE IN
           CIRCUMSTANCE OCCURRED BETWEEN THE ENTRY OF
           THE RECOMMENDED ORDER OF AUGUST 13, 2015,
           AND THE FILING OF A SUBSEQUENT PETITION TO
           MODIFY ON SEPTEMBER 3, 2015, WHICH PETITION
           WAS FILED PRIOR TO THE EARLIER ORDER
           BECOMING FINAL?

     II.   WHETHER THE TRIAL COURT ERRED IN CONCLUDING
           THAT A MATERIAL AND SUBSTANTIAL CHANGE IN
           CIRCUMSTANCES OCCURRED WHERE THE ONLY
           ALLEGED CHANGE NOTED WITHIN THE PETITION TO
           MODIFY FILED ON SEPTEMBER 3, 2015, WAS THE
           REQUEST   TO   INCLUDE   HEALTH   INSURANCE
           PREMIUMS PAID BY APPELLEE WHICH ISSUE WAS
           SPECIFICALLY ADDRESSED BY THE EARLIER ORDER
           DATED AUGUST 13, 2015?


     III. WHETHER THE TRIAL COURT ERRED WHEN IT
          IMPUTED     A     MODIFIED    INCOME      TO
          APPELLANT/FATHER THEREBY RESULTING IN AN
          INCREASED CHILD SUPPORT OBLIGATION WHEN
          FATHER WAS ASSIGNED AN EARNING CAPACITY LESS
          THAN THIRTY (30) DAYS PRIOR TO THE FILING OF
          THE PETITION TO MODIFY, AND NO OTHER
          SUBSTANTIAL CHANGE IN CIRCUMSTANCE WAS
          ALLEGED?


                                     -5-
J-A31037-17


      IV.   WHETHER THE TRIAL COURT ERRED IN CONSIDERING
            A PRIOR SUMMARY REPORT WHICH WAS NOT MADE
            PART OF THE COURT’S RECORD AS NEITHER PARTY
            NOR THE COURT MOVED FOR THE ADMISSION OF
            THAT DOCUMENT AT THE TIME OF THE MOST RECENT
            PROCEEDING?

Appellant’s brief, at 7-8.

      Our standard review of child support orders is well settled:

      When evaluating a support order, this Court may only reverse the
      trial court's determination where the order cannot be sustained on
      any valid ground. We will not interfere with the broad discretion
      afforded the trial court absent an abuse of discretion or insufficient
      evidence to sustain the support order. An abuse of discretion is
      not merely an error of judgment; if, in reaching a conclusion, the
      court overrides or misapplies the law, or the judgment exercised
      is shown by the record to be either manifestly unreasonable or the
      product of partiality, prejudice, bias or ill will, discretion has been
      abused. In addition, we note that the duty to support one's child
      is absolute, and the purpose of child support is to promote the
      child's best interests.

Krebs v. Krebs, 944 A.2d 768, 772 (Pa.Super. 2008) (quoting Mencer v.

Ruch, 928 A.2d 294, 297 (Pa.Super. 2007)).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the reasoned opinion of the Honorable Michele A.

Varricchio, we conclude Father's issues merit no relief.           We reach this

conclusion observing that the trial court opinion comprehensively discusses

and properly disposes of each question presented, see Trial Court Opinion,

filed May 31, 2017, at 1-20. As such, we affirm on the basis of this opinion.

      In so doing, we particularly note the court’s cogent explanation of how

Mother’s petition to modify was timely and properly filed, id, at 4-7, and how

a material and substantial change in circumstances regarding Mother’s


                                       -6-
J-A31037-17



payment of the family’s medical insurance supported both the hearing officer’s

recommended order and the court’s subsequent order granting Mother’s

modification petition. Id., at 7-10. We also agree Father may not prevail on

his assertion that the court improperly relied on evidence from a prior hearing

that was not made part of the record during the most recent hearing with HO

Betz. Id. at 16-20. In fact, evidence of Father’s continued failure to provide

documentation of his business-related income—in noncompliance with the

court’s order to do so—was admitted at the most recent hearing through

Father’s own acknowledgment, such that the court’s reference to his earlier

failure to present such court-ordered documentation was mere surplusage

that did not alter the court’s calculation of Father’s income. N.T. 2/11/16, at

69-70. Accordingly, Appellant’s appeal affords him no relief.

      Order is AFFIRMED.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/22/18




                                     -7-
J-A31037-17




              -8-
                                                                                                                                                                                                                                                                       Circulated 02/21 /2018 11 :44 AM




                                                                                                                COl\IMON PLEAS
                                                                                                                               DOMESTIC,.,,..,_, ,._,,,.

                                                                                                                                        : ..: · ...· ··f·
                      "':   :-.:·                                                                   · Piaintiff/Appellee                          ·· )                 ..                 .                                         · . ,. . . .. . . .
                                                    ,,       .. ·.                                                                                        ) .No. DRo114--013'12 ·                                                                      ,; ,       ·. ·
                                                  vs ... ·                                                                                                )                                                   ' .. '.' (::..                                      .•         '
                ..
                '      '
                                                                                                                                                                  · �ACSESNq�)41114�if2��
                                                                                                                                                      �·
                                                                                                                                                                                ' .•'' ' :             ' ' b./,�;J·��o  •  fi·.: ·J:·I'I·.
                                                                                                                                                      )                                                            §J�.   ·�.. ··', ·, . ·.· · .:
                                                                                                                                                                                                                                                                                             I     ;-I                      '   ·



                                                                                                                                                                                                         ·z?i2@ �· ,.· r: .
                                                                                                                                                                                    . . , .. ' . ' ·. '" ...;:-;::;J�.                                                                           "'-L portiori of
                                                                                               �'
                                                                                                                On               ' ..
                                                                                                                                              0
                                                                                                                                                                                              0

                                                                                                                f                                                                                                                  ... •                                         '   •




                                                                                                                                                                                 By:
                                              '          ,                                                                                                                                            ,                                        •                                         I             :                I
                                                                                                    '   0           '                     •                                                                                                                                                        I




                                                    filed his Response to the.Rule to Show Cause.. . Order. :Of Court dated .
                                                                                   '
                                      •                                                                                                               0       0                                   •                                                '   ,I                                                      '




                             3;'4017, Appellant
                                          .       .                                                   '                                                                                                                                                                  '
                                                                                           '                I                                                     I                                            '           :




                             fyfatdh 6� 2017'. the Pe�ylvacia Superior Com�t' discharged tlie Rule t� Show Cause �d
                                  .       .        .          '                        .        '                                                                           .                                                                           .     .
                            •,,
                                                                                                                                                                                                                                                                                            ,\:,
                                                                                                                                                                                               .                ..                                                                       'i··\·).
                                                                                                                                                                                                   I   ·�   I    •
                                                                                                                                                                                                                                                                             :,       '.,':I
                                                                                                                                                                                                                                                                                 . ,·, ·.·.· 't'




                             Ordered that-;'only the portion of the_ 'order -�th regard to child s'upport �1 · be �f���.d to th�
                             p�et. as�;gned -� ��cide
                                                      _the' 111�� of��.           n · This Court entered .an       of Co:tµi OI1                                     appeai.                                                                            :�;der
                   . · Mmch, 6: 201'7: ��cMlAppcll�j··�() file an Am,e�d�·co��e S'i�teme_n! of}&it� .                                                                                                                                                                                                                           .. .
                                                                                                                                                                                                                                                                                                                                ,,'


                                                                                ''\I,'.                    1                                 1                                                                                                                     '1                                                          ,'.            ;.,




                                                                                                                       �ili.1� f�urteen days/of the Oi'de� �g irito' co�dera�oit �e !Yj��h-: .:
                    ,,       I       •',       ,,       ,           •                                          ,   ,                 •               ',                                    •   •                                               '         ,                                         I,
                                                                                                                                                                                  >


                         Comp!��� ·;,..o�
                                 '   •
                                          Appeal
                                               '        •                   I   •,,                '       '                     I       I                                '                                                                '
                                                                                                                                                                                                                                                                                                                  .:_. '. . . . .. ·',
                                                                                                                                                                                                                                                                                                                               ',        ':
                                                                                                                                                                                                                                                   >                         0          '           '   '




                                                                                          lyimla $iipepor'.C'ofu,t Order bf Court. A.ppell�t complied and filed his ..
                                                                                                                                                                                                                                                                                                                          ,,




                         . 6, 20.17, Pennsy                                                                                                                                                                                                                                                                            . . . ..
                         '',j • ....                �                   •                     ''                        •




                                                                                                                                                                                                                                    on March. 21 2011.
                                                                                                       :                                              >              ,"               ,\                                        ', •,,
                                                                                      I   :                                                                                                                           .: •·,,          '



                         Amended ._Cori�lsp. Statement' of Matters Coritplahied �f on App_eal                                                                                                                                                                >


         ..
              ..
                                           . . in-� �;n�ed° Concise. Sta�ment of Matte;g
                                                                                   .
                                                                                         C�m;lamed pf on AP,pea1_..
                                                                                                             .
                                                                                                                    AppiII�t
                                                                                                                                                            .·:::·
                                                                                                                                                                                                                                                                                                   . . . ..
... .:             . �aises five allegatlo�·of errors foi the Corot's ccinsiruiatio�whl�h are ·repr�duced
                     ·:    .     .      .. ·.            .. .···.·'      . . . . . .
                                                                                                                                                                                                                                                                    here ·: . .                               .
                                                                                                                                                                                                                                                                                                                                     · ...
                                                                                   . �· '•
                                                    '


     < .
     1.
                         verbatim�'
                         •           ..    •                •   •
                                                                                                                            •,           ..
                                                                                                                                         .       ;   ',                                                                                                                                                                    '        1'    •




                                               . (l) The· Tri� . Qourt                                                  ·e�d:. in �dhlg that fi ·mate�.:�� substantial change                                                                                                    r
                                                                                                                                                                                                                                                                                     �.
                                                                                                                                                                                                                                                                                              ..
                                                            . clroumstances occurred between the · entry of. the· Recommended Order. on ·
                                                              Au@Sf 13,' 2015/. and "the :filing . ofa 'subsequent· P�titioii'°. to Mcic'Qfy · on
                                                                                                                        rs,                                                                                                                              earlier
                                                                                                                                                                                                                                                                                               t •.

                                                              Septembe� J •· 20    \Vhlch Petition was -. fiJ�d . prior to the            'Qrder .
                                                                1>.ecominis.:final.;                                                                                                                                                 .                                  ··
                                            (2) ?he Trial.Court erred .in concluding-that a :i:qatetial.arid substantial 'vhru;ige· in
                                                  oircmnsta!lce . occurred whe�. ¢e . only alleged change· . noted withpi. the .
                                                  Petition· to Mogify filed :September 3, 2015/ was' the addition of health
                                                  insurance . coverage for the· pardes' children \.vhio1i. issue:                   "specifically .                                                                                                    was
                                                  addressed in.the earlier Court O.td�r dated A.ugusi'l3,.2015.                   . . . ..
                                           (3:) ·Tbe Trlal .Court 'erred when 1t imputed -a ·modified. income· attributed jo ..
                                                 AppellantfFather ther�by ·re?ulting .lnen 4ie�e'ii�ed c�I(suppoii · oblig8:tfo:ri ..
                                                 when Fither was a_ssigned arr eatrµng �pacey less than;thiity .(3Q)° days prior' .
                                                 to th.e :fi.liri.g ··of. :t4e� Petition 'to: Modify, and.     ·otheI'. substantial ohang� 'in .                                                                no
                                                -oiroumstences Were ·a�ege� or·occurred;                                                .. . .
                                           (4) The Trial Court erred when:it Jailed to deviate· from �f support 4�ten¢ned _by ·
                                             : the Chlld ·SUpJ?Ort ��d��es. aft�r proper oonside�ati(?� of �e· 'eviden��-·
                                                produced by. App�II�tl:f'� in support of' the: factors eninnerated m
                                                �a.ltC.P. 1919,'1�.:S(b); ·                         · .    ·..             '     . . . . . .. '. ..                                                                                                                                                                                                         I



                                           (5) Tpe T�ai Court ·erred·wheiocinsidering .a prior Suzµin� Report :which.was::-·
                                           ... not par( o(the' �oµrttf)\�_ord 'speqilicaIJ.y inft:�du� � thy time ?f.��--
                                                                                                                                                                                                                                                                                                                                                        I
                                                 Hearlng before Hearirig Officer Betz even if that information was known. to.
                                              .. the Co�:at 1;be time of                                                                     �e �e.�.                                          ·. . . . . ·. .: , .: : ., . : . . .                                                                                                                     I
                                                                                                                        S�t:.,
                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                    I
                   Appell"!\!'.•.�
                                   Concise                                                                                                                (i�(5): On Dec�ber                                         21;i-016, this Ca\lrt.•n� a                                                                                                    I

                                                                                                                                                                              2
                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                       .,.
                                                                                                                                              ','             '



                                                                                                                                                                                                                                                                        '              ,•    .:
                                                                                                                                                                                                                                                                       '<       -,·,




              ... . M�aruium Opinion in Sllpport of th0 December 2 l, 2016, brd�rof.9�u,(�i                                                                                                                                                                                                                                                   l fl;;;i�i
                 '·���s��� th� proce�urafhlstury in this mattfu �d the r�asonfu�·for,.tlie 66u't,t s resoJutio� of' '
                                                                                                                                                                                                                                                                                                                         1



  ... .              .... : . �·            .         '            ,'
                                                                                             .'         '       '.           .                                                               ..                        .                .        .             '            .               ·: . :,. ·,.'                . ..                                             .
     ...... ,. Appellant'·s twenty-nme:�xceptioµs·fo t1eiriterln1ilidet�fM�ch 14;.2oi'6. antl'tlie'ciom:t.                                                                                                                                                                                                                                                                            ·
' . · , ��rp�ra� �,iop¥). � support ordetv@ �t .':, · .. · ·
           . ,, be       �is�;ied
                            .    .
                                   onapp�,al. ���- th� �i·comif��: ·c6�i�r ;r�erly�e:���ni���:o�$�·. . .
                                    ,,".                              . .. · .  ..         ...  :                    .                                 . .                                        '               . '.·     ·                                                                                            '•              ·•                  :
                                                                                                                                                                                                                                                                                                                                                                                                          .
                    . ·,                 .. Rules of                                                                 ProC.dun;,·GoverningActions for Suppo:rt;J1all.CJ>., ·19ioJ et seq.,: or ab115e�i

             ,• ,'' ' '.: ' . ,di�cretfo� m                                                                       �a:
                                                                                                                   �ppl�g P1e'se.Jiui�s:· .:Mschai V, Nt�ahdl, '-87�rA.2d,81$ �· 8 l4' Super�: 2005)�
          :. .:. >·.... : . C;;�;lla�fr:,i v�· .;;C...�l;gh. �·6b7'A',. ;� 735.'(Pi{ .19�2);B/;;.ietta:
            .                      .
                                                           .                                 .
                                                                                                       �.··Earieita, 485,·A. .id:-752 . (Pa· ·.:' .
                                                                                                                       .           ,'                               '                                                                    ,,

                        .                '                                                                                                                                                                                      ..      ·,•
'    ·:                                                                                                                                                                                                                 .,, .   '   . :,. �.;
                             ....                      '·1985, '; ', .'
                    '
                                                                                               .. .                        .                                                                                                                                            .:           .
                                                                                                                                                                                                                                                                                     '    '    '
                                                                                                                                                                                                                                                                                                                              ,-

                                                                                  ' � ':fu�er s,'r�port
                                                                                                                                                                                                                                                                                                                  ..:·:                       :. ·.

                                                                                                                                                                                               antteco�eridation;' although' o�y: ;�i�·�ry, are to b�.w�eii tl,i�
                                                                                                                                                     1

                                                                                                                           ••....                                                                                                                                                                                                  j.
                                         :.:                                                                       •
                                                                                                                                        :                                                                                                                        ....
                        ,,                                              •    ,,                           •                                                :"           •                                                                                                                          •                      •                    '      •        •                               •••                          '
                •                                  '                                                          .:                                                                                       •                        '                                                                      •                                                                   •




          ... ·. · .. . . �1es.t co�i�e�tt�on, part1cuiar1y �n .fue· question-of credibility of mtJ1ess�s, .because.th6.�astei
                                                                                                                                                                                               •                                                                                                              •      •




                                       .. · .: has·��·                                 o�p��;·.fu :obsetj,�·.a.nd:as��ss the -b�vior an� de��o� ofthe·partle���, 1'.�el'. f>" :
                "·.·· :' 1'���1 9�;:A_�d.�69�
                                                                                                                                                                97)-74.(Pi'Sup�.'�9,07);'
                                                                                                    .. Bowev�;·the.Co�-lS obligated t�                                                                                                                                                                                                                                                               '��e·� ,
          · . :·: . . ·.                               ni�epend�nt·r�vi�·�fth;·[Mas�r�s] rep�·�.nci'r�commendaiions dete�ni�ie �ether.'.tii�{�:                                                                                                                                                                               t�                                                                                                            .
                                   .               '   '  �         .·.:. . . ..... . ''   '     '  "   ·:.::;,
                                                                                                          '      . ·.· ·:,.:'       '...       .        . ··. ... '\,. ..
                                                                                                                                                                        •',           '   '                '
                                                                                                                                                                                                                   ,•                                '       '                                                                                            '        '
                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                ,,      '


                                               .approp�/'. Kohl v. Kohl, 564·A.2d 222, 225 (Pa. Super, 1�89)�· Parties pursue only argument ·
                                               '
                                                               .   ''              '   I
                                                                                                  .    .·                                 .                                                                                •                                                                                                                                                                                            '




                                              . at the e � ceptio.
                                                             .
                                                                     �   ·��gs· and· are �ot·. �permitted to �ttoduce new evideace at that t#tt�; · Se;        .
     .. '.
                                               P�.ltC.P.
                                                     .
                                                                ·1�no:12(g);
                                                                    . . ..
                                                                                   Trembuch. v; . Trembach, 615 A.2d 33.., ·36n.2 {Pa.   Sup�r. 1992);
                                                                                                                                                      .
                                                                                           . '.                                   .

                                        :. Ct�nn�1gf,am·�. ,.CWtf!.ingham, 548 A.2d 611 (Pa. Super, 19&8),


                                                                              ·    ·
                                                                                       to
                                              �e�on Modify Ch�d Support filed before the'Ilecolµinended
                                              Became Final , · . ·                               .
                                                                                                                              on A:nw.ast 13t �015.
                                                                                                                                 ·                ·
                                                                                                                                                                                                                                                                                                                                    Or�.er
                                                        .                                             '


                                                . A:pp�lla,uis �sUssue raised on appe.al is that "the Trial Court erred In :fin�tbat a �rlil··.

                                            and snbs�tiaj change in cu;cumstances occ�red between the ��try �{the Re.comin�cle4 On;i�� .
                                                                              �g:of
                                            o� August· 13; 201;,. and the               � iiub�equent Petition to Modify on Sep�b.er 31 ·2-0; S.1 ...
                                            .             . . .·. ·..       . ' .                   .   .. . .      .   .       . '.        ·:                                                                                                                                                                                                                             '•



.    '
    '.··
                                        · . which Petltlon . waa· :fil� prior to th�·earliet Order be�ntlng final.» Appellants
                                                                                           '                                       j
                                                                                                                                     'co.�ci�e
                                                                                                                                            '
                                                                                                                                                                                                                                                ,'
                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                 •                                                                        •            •
                                                                                                                                                                                                                                                                                                                                                                               ·���d,"
                                                                                                                                                                                                                                                                                                                                                                                  •        •    •    •
                                                                                                                                                                                                                                                                                                                                                                                                         •       '



       . .                     :         .,                .                ' .                               :                :                                                  .                .           .                       . . '             .                   .           . .                                             . •,                      . '                .. ··'r-•.: "'·.·.               ..·:,•, •,· ..
            ·. ·,:, Stm�fL. At the ::tfm�.of l:!f�ent.o:q,Father•s exceptio� lnJbis tm11*e1\ F.atjlei;w� repres�p.��
·:.,                               . 'b)r Atto��Y: breaµo 'and the folloWing e�crumg� t�ok pl�� about. the ·�i1fu�i oi�e
                                                               •
                                                                                                     �O � .

                                                                                                                            •• •                �   • .'        •             t           •                                                                                                                • -,'                        l'i               ..                    Ii'             '   .> :. �· ,.': ..
                                        PetJ.tfon to·-,����                                    . . ,: '.
                                                                                  · ·. Mx.
                                                                                       .
                                                                                           creazib:
                                                                                             .                                          •,                                                    \v�v� we 're looking at.his·-
                                                                                                                                                                                                                                                     4
                                                                                                                                                                                                                                : ..   "    ·.(:-�..              \ ,,:,      .. .
                                                                                                                                                 . ··.:',,•'   •,
                                                                                                                                                                                                                           ''   •      ,,    'I
                                                                                                                                                                                                                                                       ·:   -, ";·.,,
                                                                                                                                                                                                                                                                        •,'
                                                                                                                                                                                                                                                                          ,",




                                                              The' Court:                          . ,' .                 Betz chooses-:--                     ' . "'. . . . , ·. . '. . :
                                                              Mn.Creazzo: .                                             ·.�.;hls ·: moo.me· as . ·of. Sepfomoor when .: she filed: th.�
                                                                                                                ·.,�o�ficat!on. :Quite· frankly;}dou/t'lmpw :th.af.me·.'Yas. evon ·
                                     ·  tb� Divorce Mast�dleport)j · .
                   app��� �ou�·bave h�ld that �lure to·.�e �xceptiori to the·m�ter�s-�ort �esults ip w�ver_of
                       I     '        •          •'                                                                          '




                   those
                    .:
                         ���s 'on appeal. S� S<1bastianelll y! Sebastianelli,
                                                               .         .
                                                                              876 A2d 4311 433 (Pa, Super,

                   2005)�'Since Husband was challenging the master's conclusion, and not seeking to e.nf��� the,
                      .                                           . .                          .
                  . inaster               1.�
                                                concluslon, Husbai14 should. have filed an exception � this case, �is failure to do                                                                                 so ·
                   results
                    ..         . .
                                    . of the. claim on appeal.'');-"MaArdlev. ·McArd!e,
                           in wal;yer
                                                          .                 .
                                                                                 .
                                                                                    .
                                                                                        679 A.2d 1316 (Pa. Super,.
                                                                                                               .                                                                             .
                  · 19.. 96); Kohl. v. Kohl, 5�4 A2d. �22.. 227 (P� Super. 1989). Thus, this .Court fro.els that ·App�llant ·

                           ...first matter complained of on appeal;
                  wai,ved .his

                                 · Nef�eless, sh?uld the-Appellatt{Court'find.that Appellanf.s firs� isstie ·i$ not waived,
              ··this eourt.:findsitmer1tiess for t11� ��now1nttensons·. A party see�·to m�4ify a support.
                                                                                                                                                                                                 pro�p�Y �le;
                                                                        41


                o;de�;i ;�·:b�den ;·proyiiJi
                    . . ..
                                     �            -� ���ciitlon is •.       .and. that:.�/she
                                                                                     .         ..... ··:· .. · .. ,
                                                                                                                    ·a.· ..                     ;�tia·
             . modljica�b�-��tition/ Ki·ebs i!. Krebs, ·944, A2q 768, .774 (Pa. Super• 2005), relying oµMaddas·
                                                                                          1•




             • ;, De�,
              .   .. . ·� :           '
                                                i;6 A.2d 234; 239 (PB.Sop�. ioo)j, flRp�al dep1,ef. 82} A:i� 1201 �� �993Ji � ·
                                                                    .                                       .                                                       .                                  ,•       .     .

                                                                                                                                           .5
                                              ' . P�C,$,A §, 1352( e\· The Comt notes that'23 Pa,C.s.A., §4352 affumis that, �'(a] petlUon
                                                        . . ''                                                                           .         '                                                                                         '                                                                                           '


                                                  :·��.�oatioµ
                           •
                                    · ..:     •                      •                             !
                                                                                                       . ola suppdrt or�r��ay be filed at any mne and . shai(b�fill;l�ted if the teque�g '. ' .
                                                                                                                '            • ,',                      •                         .    ,•                                        •   .   •                         ••                                                        •           •
                                                              ·•••



    · .. i . · : : . . ·:.- ·..                   party de���aie(a ��b�tiat chang�. m.:ciic�c�s.�'. cemphasi� �dded).          :::·
                                                                                                                                                                                                                                                                                               H¢re, the .p;rl��.: · · ·. ·. ·
                                                                                                                                                                      ··:.                        .                        ..••.                                  ·••                                                                             :.
 .... .-;···: : .: : -: •·                                                             ·:      •                                                       :·· .• ·              '' · •.    '.,               . :,       :.                                                              ,                              •                               ,           I            ,        ,.   1




               . · .: 001;1sid�r the.Appell�'s �.etition to MddiffanExistin� Support Ot4er.·even tjl�ugJ:i the ��U�t ..
                     . could have '�bly filed exc�ptiQUS to �e A� 13� 2ois Order for another ten day� :t;o·: .

';, . :' .:.                              Pn:v�fthe.Oid�r fr�in becotciitifl�al. Here; App�ant did n�tfifo .e�Cep'1i;h1s, �dA�pell�'s

   . ·. .: ·.: . :ex��P.ti�t1? weteW?:�\\71l·s6:tiie "Couii:.cori?l�d�s.i;t·� r�oruili�e forth.e;Er�g0¢�.' to. ·
                               ', 6��der th� � ��
                                                                                                   t
                                                                                                                             6�der' finalized before App�ll� fil�.4 ��r Petitfo�':to'.�o� � ��i�;.                                                                                                                                                      ..
                               .,.s;�o� �r:d� sri s����e�.3, -201 s, �or�v��. �/                                                                                                                                          �t�t�
                                                                                                                                                                                                                                     1��s��¥; ���gh i; .;id.$)/.··: :. ·
                                                                                                                                                                                                               .. . .       .'.    .                        .'.'   .: ·1,       .




                                                                                                                        "\Yas n�{error to consider the. Wtte's Petitfori to Modify·and to-find a mkenru-and· .
                                                                                                                                                                                          ocot�� as
                                                                              ... : · thatit
                     .        :                .        '
                                                                                                     s�b��tjal ��gefo�
                                  .            .'           '.
                                                                                                                                                                 oiumstance had                                     is'more fully:descn�ed b�low..
                             ¥����i·�·�:�nb$��tfal Cli�:�·ge i� t1�cnnisbince . '. _' ·. ...
                 . · ': . . .· . .· ·.·. .. '.ik�;l�t �e� .��ges'th� ''the 'i�� ;Cciurt erred.in.cottd�ding that a mat�rial
             .            :.. :. :·'                                                       .                . .  ·..... :: '. •/ .
                                                                                                                              . ·.        .          :-. ·�./:·�· .                                                              : ·:.   .                    .        .
                                                                                                                                                                                                                    where the .: ocly 'alleged change noted.
                                                                                                                                                                                           .:




                                                                                                     . /• .m
                                                                                                    and      bstantial . change'
                                                                                                           : .             .       . . circumstance oeourred
                                                                                                                                . in'                                                                                                                                       .


                                                                                               . �. tli�. ietitiqn. :to).Jodity. filed                                                    September ?; · 201s; wiis"the addition ·of health·
                                                            :': .'.. · ,imiw�;�·c·�vbr�ge �oi-.ili� .partiesf chll�� whlo4 issue··.�� spooifica1ly ·�dressed in·��- . ·
                                                                                                      '       · .. ·
                                                                                                            . . .       .     .      ./
                                                                                                                                                   '
                                                                                                                                                                                .,,



    .                    • '1 .. · -.:                                                         ·,earij� Couri:prdet'dated August.13, 2015.n Appeil�t's'Amend.Concise Stmt, �2.· At                                                                                              ".
    > · . .':, . . . ;: .. ��·�·��,��i�g oft�e :��g ·��-J�� 16,2016, the·.Hee#ilg Offi��� inqu� into the·
                          . .                       ;                   .                                                      '....                       .           .                   ;                             .                   ..
                                                                                                                                                                                                                                                                                .

        .                ··.· .'.'
                              . .
                                       ..
                                                                                                                        Mr;·Beti: · . In.�s·niatt�r,,it �·n1y UI1dersnmcliµg thit· we have (Pt?tlticm for.. . . ·.
                                                                                                                                                                                      1
            ,•,,                      .·
                                       .
                                           •                v •
                                                        ' . ' ..
                                                                                           h
                                                                                                                                      1'�otµfi�tlori.fifod by£        I on Sep���ber.3; 2015, Wealso have a
        .. :·,
                                            .
                                           :,;,                             . ..
                                                                                               ;
                                                                                               .,                                                                     comp�t. fqr spousal support filed .by.                      o� October 23, ·
                                                   ..'                  '                                                                                           :20�6; We Jii¥v� � claim for.��ny pe�d��te llt{fiJ..� �      by.
                 �
                         ',
                                      .,
                                                    .       .       o              t
                                                                                       .   • I                         .. ,      ,                                  : onNovember 20; 2015 .. , .Ma'am, when you filed your Petition for· . ·
                                                                                                                                                                                                                                                                      and
                              ;


                                                                                                                                                                     Modificatioii'you 'indicated fu your·Petltion fo.r Modification      I quote
                                                                                                                                          . .. .                     "The health insutµnce'·prenilum.11m6unt $653:37' like b�fore." ·.           ·
                                                                                                                       Ms, Sw:esh:                                 'Yes; sir, . .                  .                                 .
                                                                                                                                                                  . All right. So, that indicates to me that that was the amount that'was in·
        . ···.
                                                                                                                       Mt. Betz'.
                                               '




                                                                                                    ,· -.                   ·. . ·. .                  .             existence at the time th.at-we were'!1ere previously.' .                  .
                                                                                                                                                                Yes:
                              ·',,."
        I
•




            ,,                                                                                                      Ms. Suresh: ·                                           sir.      t.                       .
    ..,• ..                                    '                .                                                   Mr, Betz: ·.                               . Sot �hat� not changed. .                 .
                                                                                                                    Ms. Suresh:                                     It 1;ialchanged                  ·. .    .          . .    ·
                                                                                                                  · Mr. B.ep;: :                                    pici it'.cluµ1ge_ as of Septe�ber 3rd;· �hen you filed your p�tltfo� �or
                                                                                                                         · · · :                                 .modiflcation?                  ·                           ·
                                                                                                                       Ms.' Sure.sh:                            ·.No,'it did nc>t.. ·
                                                                                                                       Mr. Betz:.                              When.                                                                                                                                                                                                                                                                                                                                                                                             · --
                                                                                                                                                                                                                                                                                                                                                                                            ,                                  ,' ,:,.witho�fre.g.ard'to ·:��J�h party filed ,the p�tidon f;;mo�catiori'd�:·the b�fs'�f a ��furl� and '
          · : ... ;
          ..             .,
                               ... ::'.: ��b:stfilltiaf�hang�.fu ch.;�&;;r···�aiR.'¢.P:19joJ9' (c). The.Pennsylvani�:Rule. of Civil
                                                :        .        . .         ,,'I.;:;·'                                 : . ... ·.                                                                           .                                 '                                                        .                       .               .·                           .                '                       .

       , , ·. : . '·. .. . . ,. -, p;O�UI'
                                   . .
                                          �· igardi1J_g modifiCatiO�
                                         . . .. . - :     . .
                                                                     t� ·existing SUJ)pOrt..OtdeJ1! furf:}lt'.l; :Sf:nftg 'that Uif fu�\tiet {,)f · , , : ,
                                                                                 .
    >:                   :\- ·.)a;t d ·
                                                                                      ':                                   �:
                                                                                                                                                                                                                                                                                                                                                                                                                                       .......
                                                                                                                                                                                                                                                                                                                                                                                                                                            . · ..
        .·. :, .                       � � ��ere.�b�a·��terlaland�bs�tl�'c�go�circ��t th�:oi���f'
                                     �cr���d:;;,d�re�eci 4e�ending��irthe �e'cti� incomes ofth�·�·arties, consisten{with
                                                                                                                                                                                                                                                            7�

    ·. ._.-:: :... ·· '. '•                         '�e

    ' ".� : _: ' '" � ·i�pp��'gajd:�liries' �d existing law, �� each paify'.s custodial"��·e with th� child 'at the' �ime .
                                                                                                                                                            ls'he;,d,�' ·�a.�C.;� 1910.19 (9).' H��) alth�>Ugh Appellaht's'P�t��9n .
          :":,'.' :                                                                                                                                 >                    '




                                    · ·c����.'n .·Ip.��� incl�de� ''�Qotil(;·dr;tjved fro� busin!                                          . : . :: : · In Mascaro, the trial court had cxruninedp�g�it�s provid�a. by :H�ban�Ps employer .
                                                .·       ,'   .·                        .                                .            .                       •·.      .       .                     .                           '                                 '           .


                                 ��auto�obiles;         . rue1
                   · . 4i�1�rung                car phones,    expenses ru.111 automobile insurance'} but"d�ouned. to.
                          .. .       .              . .     .                 .             . .                . .·
  .. ·:                          ,''                                                                                                                                                                                    '



                    ... ro.of�cle· th�� �ci��e �.oih. i>arties.'lma benefiied'fro� the�. so3 A.2� at 1 i 94 .. The trial ·co�t is
                                                                    .                                                         .
                                                               ,j
                                         . .. .                             .   . ..                                                                           .
                        ',                  ...
                                                                                            '· ·
                                                                         J,       •    •••           •               •   ••           •       •                    •                             •                  •                                                  •

                        '                                                                                       .                 .                   .
                                                                                                                                                                                                                                     b�e
                                                                                  '•                                     ,•


               ',. '. t� ���1er all tl,le �t,tinerit ciriuq1Stances ruid sour6es ofincome'and           its declsionon'a
 . ·.: · ..· : petitio!} to �ciditY a                                                                           ·�pp6rt
                                                       o�de.r on the facts'as thby appear in f4e record . See 'Mackay��

   : .. \. · ...
                  ··Mac�,·
                                                                        9�4··�.2d sif
                                               (Pa. Super. 2009); Gri,rn;s 11, Grtmes, �-96A.2d'240            Sup�r. 1�91);:.                                                                                                             (P;
   : . ·. · _.· .':�;q;a v..
       .. ·.· .          .
                             Lq11:1p�··5j7 A'.2d '350 .cPa ·g�;r,·
                                                     .         . '
                                                                                Here from App�U�t's own testim(?ny �� . · · ·
                                                                                    .
                                                                                                                                                                                       i.98�).                                                                                          :
      .                                                                                                                                   .
                                                                                            •'



     ' . ; . . ·. . Exhibit g.. g, the Master tjonsidered Appellant? s travel and eatertainmcat expenses, including .
        .      .
             ',•         .         . . .               .      .                                    .
·: .. ·... .. . .ahfute�·hotels, �; use, . and�eals li�e�at $50,695.00 for 2015. SeeN;T., .2111/20i6, at51;4 ...
     .....                           •                                   !                           •                                            •                                                                         ••



   : . . . . ' .. 59.:4. Furthe.;n,.ore, Appellant'
                                          . ...
                                                    s' exhibits
                                                        .
                                                                revealed to th� H�a.ring Officerthat)�he depositcif
                                                     .              .                            .                                                                                 .
   . .. .
                        . ��ly$�9,00?�'fromD��mber 2015to Feb� 1016 into hispersonel bank account,

                            Summary
                               . .
                                    Report, 3i10/20!'6;. p.5. -Based uponrhefbregoing and
                                                                                      ·,
                                                                                          the reasoning
                                                                                                     . set forth in                                                                                                                                           the
                        . December 21,
                                   . .
                                       2017.                                                                  Me�orandrim Opinion, the Court 4n� th� there was no error in findlng' �t
                        materialand substantial c�ge
                                                 .   in circumstances had occurred sincethe. entry of the
                                                                                                       . August 13�
                                                                                                         ',
                                                                                                                                                                                       ..
                    :. 201.5 Ot��r of Support. See Samtt Samf.i; &47 A.2d fj91 (Pa. Super. 2001),                                                             v;
                             .                                                                                                                                             .
                   . Modffi�d Income/Earning Cap.aeity Assigned to'Appellant

                               . Thirdly, Appel�ant ;alleges that, ''[tJhe· .Trial Co� erred when it imputed a modified
                                             App�ll�t'Fafuer'th��by
                        i.tlc��e
                         . . attrib�.tQ   .          .                 . r.esulting man lncreased clrllisup;ort
                                                                                                              .                '
                                                                                                                                                                                                                                                     obligati�n.
                        when Father was assi�ed · � eaining ·cai>acity
                                            :                       .         .
                                                                                than tllirty. (30) day!i' prior to. the. filing of th�.,·
                                                                                            .. .              � .!            .                           .        �   .
                                                                                                                                                                                            l�s·          .   . .                                .   '   ..    .           .


                        P�titlon to Modify, ruid ii� 'other ·sub�tial .change in clrcumstaoces were aifog�· o; o�red: '�                                                                                                                                                           -.
                    .
                        Appell��'s,.
                                                                         ��d.bo�;�a�· '.�icit.;3: � discuss�· a�ve;
                                                                                 �hang�:.m-����1·.- ::i.
                                                                                       sev��-


                        oco��- be���·A�t-13.; ·;fo{5 and the ��
                                 "                           .
                                                               gs . befoj:� �e:H�g  · b �¢er· dn Jal\�
                                                                                                       �.
                                                                                                       .                                                                                    '        ,•                                    '




                                                                                                                                                                                            10
                                                                                                                                                                                                                                            '   ,,:·            . ·.··:: .
                                                                                                                                                                                                                                                       .:.:,·    �· ; . ' . . .' '




                                     '                                                     '


                                         .February of 2,,0J6.: Moreovbr, · 4'Ii]tf Penrisylvani; child support awards ate· made                                                                                    in dorileHtk
                 ..·./'. ': .·' �elations
                                 . .
                                                                  �tt��� In accorilimce'
                                                                              .
                                                                                         with:
                                                                                          .
                                                                                               .�. �cific' statutory gmdelines.. ... The'. !,1\!idefules'_provide
                                                                                                         .        .                                  .

                      -,                 e;�mely d�tail�a' �tt,Jctloru: for -0alculating.'spo��·-�d child support awar�fo based on the'
                                         �b�igor·,�··n·�t.inc.�m�.f���:                              �all, 80.A.'3·� 1'204� 121;6-17 (Pa..
                                        . .       . . . . . .
                                                               ah. s our�e$;' .. :>�
                                                                                  .
                                                                                     Commamvealth v.                          .

                                                              The t� µicome is defined as in�nw
                                                                          .:


                                      '2 13) (�p�i� ��).                                                    fr��:.any
            .. :.              .. · ·. �     .. .                                                                       source hl: 23. p�
                                                                                                                                        .
                           .                                            .     '
                                                                                                               .            .                                                                                 .


·            : ·. · . .                  C.S:A        §4320·.                                  S�ci ilio·Pa.llC:.P. 19IO.i6�.i(a)�_· Norm.ally,·pursuantta the support guid�ibiesJ)t

    · � . . : .party's m:�°:tblY gr�ss_.income· ii based. upon «�t least a �ix�month average of all of a· p�'a

    ·. ··· .. :: inCQ.rt1�/1
: .. ·. •' ·.
                                                              Pa.R.c.t·. 1910.16-2(a).
                                                                                                  of Suppot� the Hearing Officer had assigned 'Appellant an �anung· .
                                                      '



    .
            . ;: : . . . .
                  .            .
                                                 In the
                                                                  .       .
                                                                                      prior Order
                                                                                      ,•    ..              . .                                                . .
            . . , :.· capacity pur�antto Pa. R.c:P. 1910J6.:.2(d)(4); However, at the hearings on the parties': ·.
                                            .                                 .

                      various· petitions, including the Petition to Modify Support, the Hearing Officer was presented

        '
            .'                       with new evidence
                                                    . about
                                                         .
                                                            the Appellant's business Income, the. business' payment of
                                                                                                                    .                                                                                             many of
                               . .' Appellant's personal, expenses, unex:pli:rined bank deposlts, and'the Hearing Officer's r.ealizatic;,n

                                   · fuat."ruiy
                                     . .        difference. between the amount. he bill                                                                                                \   :.   :




                                        ; . · :·
                                                 _:!11
                                                             Bogo'sian, the Pennsylvania Sriperi6; C�mrtfound.that ..
                                                       Chi!dresf v�                                                                                              . ·.   '



                                        .. • .. Al��mgh, thep�'f:lei��e·t�it Husb�&� Vaniiu��accqunts· w:� n�ruµanta1 ...
    . . '.· .                    . property, B:tisba.nd.clahris·that :the'tria.1 court.treated these accounts' differently .
                                  . $an�� ��r 11:om;naritllJ �sse!s, in pai,ti��ar, asserti�g'tlurttli�. assumpti:�ns made
                                                                                                                                                       .   .·'
      :- . :.: . . ;
                                 .. · by the courtwere .P.61:s.upported by .e�denc� of record and tb.a(�e. val�ti�.m: .
               . .. ,,              ·. formula it employed Md,nc(pr�edent,i: e. •. did not follow. the formula' set forth in :.
           . . · ... .. secdon 350 l(a.1);' To· support his: argqm�t; ·:aus�and.�lies .�n·;N"ey v, · Ney, � 17 .
                . . . ·. . . . A.2'(86� (Pa. Stip_et,f007); contending that the' trial court considered evidence .
          . . . . . . outside                                 the record
                                                           wh�n kconcluded that Hosbruidrs post separation contributions
.' ' ..... · .: : . hadsuffered a 141.So/o"dec�e'm valu�.·Tn/vey,. the cour:us�d_infefue!.Seal'.Ches)o.
  ·         · . . . : · .. , . .. �� in the _d,eterm.in�mi..of tpe:fathers Income'for support P.WJ>C?s�s. TJ;i� type of
      i       ..                      action was :p.ot takenpy.the court here, · Rather, ·th� court relied on the.evldenc«
                                         .         ·                                                                                                       ,'.

                           . . preseated; _A4$.tiQri£¥ly1·we:again point out tli�t Husbend could havei,rodoced
                              . . precise records showing th,e:exact amount oflosses and/or gains predicated upon
    .· .
      '                          . the·post--separati6n. po�bµtjons he made the. V'angu� "acooun�,: �ayfng . to
                                 ·. failed to 'do so, Husband cannot cor:µpl� thlrt the' court abused �ts discretion in .
                            . ·.: applyip.g ame�o� that wo:c4,d pro,duce·an·.equifuble resolution, See Busse v.
                 . · · · . . · Busse., 921 A.,id 1248; _1260 (Pa,Snper.2007) (stating that "the trial court has the . '
         .. .             . . autl?.CJrit{tt? 4iyid(? the' award as'th(requit{�s present in the particular case m�y
                                . require. "). �ving reviewed .tho reco:r.d 4i. reg¢ to this- claim, we conclude the
                     :·
                                  · trlal coµrt �d.pot err in the manner it calculated the equitable distribution of the
                                    vanguard accounts, 'th.us, ¥usband1s claim fails.              . .

                       . 12A.3d448�_460-51 (Pa,                          Super. 2011).   Hearing 0:fficet.Betz'svaluation method for.

                            _deter�g Appellant's inoome. for PUtJJ?�e� of chiid support .may have been somewl?at.un.�
                                                                                                                                                   1
                                                                                                                                                       •
                                                                                         . .:
                                     this method was resorted to because of Appellant's .failure to provide docw:h�tatio� ..
                            bo�;e':'ety

                            that would accurately .demonstrate Appellant' s current jpcome lev�l. Summ, Report 3/1-0/2016t
                        atp.4-5.
                        .          •,        ·.·
                                                       'This Courrreviewed
                                                                  .        the-H�aring Officer'scalculation
                                                                                                  .
                                                                                                            of Appellant's.:in¢ome ici:v.�l_in .
                        its Me�or�durii Opinion and tb.e'Cojtrt.incorpo.i:� and·relle.s upon.theteasonlrig th�i'efu.. · · .

                       �om. Op. p, 1·8, 9-10, . Asffl chiiaWs, Appo1lantool. emple time to S'!PPIY thi Rearing Offi.c"! '
          ·i : •'Wl:th the. -�ppqrtµtg documentatkm fr}at would ba;;_ reli�ved th� H�g :Offlc�r of�� ���ity                                        .

             · _.:to. · resort
                   .      .
                               ·to.· using.
                                     .
                                            the deposi
                                                     .
                                                       � fu A,ppellaiit' s bfmk. nc�ount
                                                                     .         ,·   .  .
                                                                                               as. a way to calcu1at�:
                                                                                                               ....
                                                                                                                       APP�i1ane
                                                                                                                       .   ..
                                                                                                                                 s' .
.. ��- ..
                                                   · Tu�, th. ,�...: dourt. contends
                                                                                                                             ,,
                              •'



                  �com�; 12. A.3d �t 46i.
          .

                                              .                                .                                    . : a��dl��-
                                                                                     .that).t w� not-�iror #>.·:imp��    .        .          .




                                                                                                    12
                                                                                                                                                                                                                                                                                    ..   ,

                                                                                                                                                                                                                                                                            .',·. ·�-·:. ;?'
                                                                                                                                                                                                                                                  ': � . .   '   '   :·   : .   '

                                                                                                                                                                                                                                             .   ,.",:   -.,·, ..



                                                                                                                    and Appellar1t. s                                                                                                third
                                                                                                                                                                                                                                 1
                                                income
                                                .   .  to AppelI�tat
                                                               .
                                                                     thetime
                                                                        .
                                                                             of the March 14>·. 2016 Order
                                                                                                  ,   .    of Court
                                                                                                                 .


                                                                                                                                                       ..
                                                                                                                                                       '•

                                                                                                                                                            ',   i
                                                                                                                                                                            .             : . �..

        .· ..,.                  .          .•.   .   .  . from the.Standard
                                              N�.Deviatio�            .
                                                                     ',     .     •,   . Aniount
                                                                              .Guid.eline                                                                                            •,      ,:-                       ..
                                                                     .        •        •      •           '                       •         •.                                  : ,·;,",j', ...     •   • • ''   •••
                                                     •                                                        •   :.                   .                                                                                    :.

             ,. ·. ·· _'.'� · . . . · .. F9urthly,. Father. argues that the· Trial Court erred when it failed to deviate· from
             , ..       ,                     .. .                        : : ,"· . .                             .

                 -: · . .the support     .
                                             ciet�r.rqin� by· the Child. Support. Guidelines after proper consid���n of th�·
                                             . .        .                ·.,:·..   .       ·... ·.
                  ·:.
         I       '         •,    •'


                               e�dence produced h,Y Appellant/Father in support of the factors enumerated in PiRC.P.
                                           ·.j 910.• 16:-�(b-).' T.h�·�urt notes· at �e outset that the Hear�g Offic�· i� �� required to ·
                 '          ,'                                                                                              y.
             .         '                             •   •                                 I,',                            ,'.;                                                                                                        •

                                            .                     .
                                                                                                      •




                                            sp.e�ify iµ writing the reasons for deviating                                                               from the child            support guidelines. if he .

                                            determines.'
                                                .  . .                                            .                    .· �cich of the factors as . . .
                                                         'that .a deviation is required arid ls n�t,. required 'to discus�
                                                                                                                                            .   ... ,•,
                                           to why he 'd. id not .�t a deviation. The
                                                                 :                ..
                                                                                     -Penrisylvanla Superior Court has held;: .·
                                      •                                                                                                ·•        1·.                        .

                                     · · «[c]ontrary to Father's argument there isno required amount of detail for the trial court's
                                          '1,   ,,           '




                                          explanatlon,
                                             .         . All that is. needed is that enumerated factors. were                 . the
                                                                                                           . considered and tl:µlt
                                                                                                                       '



                                          deiiatfon is, based on those conslderations," E.R.L. ,,,                                                                   c. K:L., 126 A.3d I 004, 1009 {Pa.
                                          �uper. 2015).' Pursuant to Pa.R,Cl, 19.10.16�5,
             ..                                       · (a) Deviation, If.��. amount of support deviates from the. amount .of s.uppor.t ·
                     ·.'                             . . detenajned by the guidelines; the trier of fact shall .specify, in writing or on.the
                                                         :record, the guideline .amount of support, and the reasons for1 and findip.gs 'of fact .
                                                         justifying, the amount of the .de'Viatl�n.:. .       .             .          .
                                                         Note; The deyi.a.tion applies to tiie amo\mt of th� support obligation and not to the.
          ...                                            amount of income. .                . .                                          .
.   .        •,                                          (b} Facto.rs, In · deciding. wheftier to deviate fronr' th�. amount. 'of support
                                                         determined by the-'guideliues, the. tder. of fact .shall consider;!· (1) unusual needs
                                                        and unusual' fuf;ed obiigations;. (2)                                         other
                                                                                                        support obiigatio� .·of'the :P��es; 0)
                                                        otherfu�me inthe household; (4).:iges qfth� children; (S) ��i.�Iatlv�·:asse� �d
                                                        llabilities'"of the. parties;· .(6) med.i_cal expenses riot c6:ver��· .py insurance; {7) .
                                                       ·s�da:rd µf il�g .Pf the p�� ·�d. their 'c}µldr(:ri; (�). iii .� spo1:2sal -sjipport. or ·
                                                     · alimony.pendente .lite case; the duration of the marriage from:t4e .date-0f .marriage· .
                                                       to the date .·Qf :final separati.o�;· and i (9) other relevant .and appropriate factors;.· ..
                                                       in�ludinii.the'b� i13:t�e� .of�� obild:or·childt:en, . .                            ... . .
                                                        ..                                '        ..
                                                                                                                                                13